Name: Commission Regulation (EEC) No 89/90 of 12 January 1990 adopting interim protective measures in regard to applications for STM licences in the milk sector lodged between 1 and 6 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /30 Official Journal of the European Communities 13 . 1 . 90 COMMISSION REGULATION (EEC) No 89/90 of 12 January 1990 adopting interim protective measures in regard to applications for STM licences in the milk sector lodged between 1 and 6 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas applications for STM licences for butter and cheese lodged between 1 and 6 January 1990 are for quantities higher not only than the portion of the ceiling allotted for January 1990, but even higher than the entire indicative ceilings set for 1990 ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may if an import ceiling is reached or exceeded decide, in accordance with emergency proce ­ dures, on the interim protective measures necessary ; whereas the quantities applied for between 1 and 6 January 1990 should therefore be reduced by fixed percentages and the further issuing of licences for the products in question suspended up to 28 January 1990 ; whereas this will automatically entail a rejection of appli ­ cations lodged after 6 January, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten ('), as last amended by Regulation (EEC) No 3991 /89 (2), set the indicative ceilings for milk sector products for 1990 and split these up into monthly ceilings ; HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences for the following products and categories mentioned in Article 2 of Regulation (EEC) No 606/86 lodged between 1 and 6 January 1990 and notified to the Commission shall be accepted for the tonnages specified therein multi ­ plied by the following coefficients : CN code Description Coefficient 0405 00 Butter and other fats and oils derived from milk 0,00714 ex 0406 Cheese : l  category 1 : Processed cheese 0,00651  category 2 : Havarti, fat content 60 % ; 0,00461  category 3 : Edammer in balls, Gouda 0,00900  category 4 : Soft, ripened cows' milk cheese 0,00355  category 5 : Cheddar, Chester 0,00495  category 6 : Other, excluding Emmental , Gruyere, blue-veined I cheese, Parmigiano Reggiano and Grana Padano 0,00734 2. The issuing of STM licences for products of the abovementioned CN codes is suspended up to 28 January 1990. (') OJ No L 58 , 1 . 3 . 1986, p. 28 . (*) OJ No L 380, 29 . 12 . 1989, p . 44 . 13 . 1 . 90 Official Journal of the European Communities No L 11 /31 Article 2 This Regulation shall enter into force on 15 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1990. For the Commission Ray MAC SHARRY Member of the Commission